DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 4/13/2022. Claim 9 is cancelled. Claims 1, 10 and 16-17 are currently amended.  Claims 1-8 and 10-20 are currently pending.

Allowable Subject Matter
3.	Claims 1-8 and 10-20 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Linthicum et al. (US 2010/0131293) teaches graphical patient health record timeline systems and methods for providing electronic health record information within and across clinical patient encounters. Certain embodiments provide a graphical patient health record timeline interface system. The system includes a spectrum representation graphically representing different types of patient information. The representation is navigable by a user to access one or more clinical data elements relating to the patient. The system also includes a plurality of indicators dividing the representation based on encounter. Selecting a clinical data element in the representation provides additional information related to the clinical data element to the user (See, for example, Linthicum: abstract; ¶¶ [0009]-[0012]; FIGS. 1-17).
	The next closest prior art is Sabol et al. (US 2004/0122704) teaches an integrated knowledge base of medical-related data is accessed by a variety of users and resources for providing data on user-specific, function-specific and similar bases. The integrated knowledge base may be located physically at a range of disparate locations, as may the users and resources. Based upon factors such as the user identification, the user type, the user function, the user environment, and so forth, the system can provide specifically-adapted interfaces for interacting with the integrated knowledge base. Similarly, controlled access may be provided on similar bases such that some but not all of the data or functionality of the integrated knowledge base is offered to the specific user. Interfacing with resources, such as diagnostic equipment and systems is also provided, and can be similarly customized and access-controlled (See, for example, Sabol: abstract; ¶¶ [0009]-[0015]; FIGS. 1-31).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “receiving a plurality of digital patient forms from at least one medical feed source, where each digital patient form comprises a set of medical data for a medical patient; identifying a format of the received plurality of digital patient forms: extracting the medical data from the plurality of digital patient forms based at least in part on the identified format; determining at least a portion of medical data from the plurality of digital patient forms is associated with a predefined medical parameter, where the predefined medical parameter is different than a temporal parameter; generating a graphical medical history of the at least a portion of medical data, the graphical medical history organized by a categorical variable axis and providing a visual indicator of the association between the at least a portion of medical data and the predefined medical parameter temporally spanning across the plurality of digital patient forms; and displaying the graphical medical history via a graphical user interface (GUI) to a user, wherein the graphical medical history is displayed as data points, and wherein values corresponding to the data points can be represented as relative values to the adjacent data points of the same type,” as recited in amended independent claim 1 and similarly in amended independent claims 10 and 17.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686